Citation Nr: 0008900	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  96-17 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for residuals of a right 
foot injury, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from April 1953 to 
May 1955.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a December 1994 Hearing 
Officer's Decision, in which the RO denied the veteran 
service connection for headaches, bilateral hearing loss, 
diabetes mellitus, and hypertension.  The RO also denied the 
veteran an increased rating for residuals of a right foot 
injury, currently evaluated as 10 percent disabling effective 
from July 1978.  The veteran filed an NOD in August 1995, and 
the RO issued an SOC in March 1996.  The veteran filed a 
substantive appeal in April 1996.  The veteran had previously 
testified during personal hearings, in October 1993 and 
November 1994.  

Thereafter, the veteran's appeal came before the Board, 
which, in a May 1997 decision, denied the veteran's appeal 
with respect to the issue of service connection for 
headaches, bilateral hearing loss, diabetes mellitus, and 
hypertension.  The issue of an increased rating for residuals 
of a right foot injury was remanded to the RO for additional 
development.  A supplemental statement of the case (SSOC) was 
issued in February 1998.  The appeal was returned to the 
Board, which, in a June 1998 decision, once again remanded 
the veteran's appeal to the RO for further development.  The 
veteran testified before a hearing officer during a hearing, 
conducted via videoconference between theVA Medical Center in 
Beckley and the RO, in August 1999. The RO issued additional 
SSOC's in September 1998, March 1999, and December 1999.  

The Board further notes that, in June 1999, following a 
remand of his appeal to the RO, the veteran executed a VA 
Form 21-22 (Appointment of Veterans Service Organization as 
Claimant's Representative), in favor of the Disabled American 
Veterans.  Thus, he has revoked his previous power-of-
attorney with the Veterans of Foreign Wars of the United 
States, and that organization is no longer representing the 
veteran in his appeal before the Board.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran has complained of chronic right foot pain, 
which he reports restricts his ability to walk and has 
forced him to use a cane.  

3. On VA examination in February 1998, a radiographic study 
of the veteran's right foot revealed no significant 
abnormalities except for a very tiny plantar calcaneal 
spur and a posterior calcaneal spur; the examiner's 
diagnostic assessment was of diabetes mellitus, with 
peripheral vascular complications and probable diabetic 
neuropathy.  

4. In a July 1998 addendum to the February 1998 VA 
examination report, the examiner reported that the veteran 
had developed a chronic ulceration-related pain syndrome, 
that there was no gross abnormality to explain the 
veteran's symptoms, and that the veteran's pain syndrome 
was more related to the complications of diabetes and 
peripheral neuropathies, as well as vascular occlusion 
disease.  

5. The veteran's residuals of a right foot injury do not 
demonstrate a moderately-severe disability.  



CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent, for 
residuals of a right foot injury, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5284 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

In reviewing the veteran's service medical records, it is 
noted that he complained of right foot pain above the arch in 
September 1954.  In October 1954, a treatment record noted 
tenderness over the tarsal navicular for two years.  A 
radiographic study that same month reflected a questionable 
increase of density in the tarsal navicular, with a round 
sclerotic zone.  Subsequent X-rays of the right foot again 
revealed a small sclerotic zone in the navicular, surrounded 
by an ill-defined radiolucent area.  The diagnosis was of a 
probable bone island, of no significance.  In January 1955, 
the veteran was noted to suffer from pes varus, due to poor 
boots.  On separation examination in April 1955, he was noted 
to suffer from swelling of the right foot.  He was noted to 
have refused an X-ray or further medical treatment.  

On VA examination in July 1955, the examiner reported that 
there were no objective findings indicative of orthopedic 
abnormalities of the right foot.  A subsequent radiographic 
study of the right foot during a VA examination in August 
1978 revealed no fracture of the os calcis, although there 
was calcaneal-cuboid synostosis, which was noted as either a 
possible old post-traumatic change, or a congenital 
condition.  On VA examination in September 1979, a 
radiographic study revealed no bony pathology.  



In a June 1980 Board decision, the veteran was service 
connected for a right foot disability.  The following month, 
the RO assigned the veteran a 10 percent disability rating 
for residuals of a right foot injury with traumatic 
synostosis of the calcaneal-cuboid bones.

Thereafter, in May 1993, the RO received medical records from 
the VA Medical Center (VAMC) in Beckley, dated from December 
1991 to March 1993.  In particular, a September 1992 
treatment record noted that the veteran suffered from 
diabetes, and that his feet were without circulation.  

That same month, May 1993, the veteran submitted a statement 
to the RO in which he reported that his feet were in very bad 
shape, and that he did not have any circulation in either his 
left or right foot.  He reported, in addition, that his feet 
stayed cold and numb, and there were occasions where he had 
difficulty walking.  Furthermore, the veteran submitted a 
copy of medical report from Lee Todd, M.D., dated in August 
1979.  Dr. Todd reported that the veteran suffered from 
diabetes mellitus and vascular dystrophy in both legs.  

In October 1993, the veteran and his spouse testified before 
a rating board at the VARO in Huntington.  The veteran 
reported that, while in service, he had broken both of his 
feet.  He also indicated that a VA doctor had commented that 
the veteran's feet were the worst the doctor had ever seen, 
and that the veteran might develop gangrene.  The veteran's 
spouse testified that the veteran limped a great deal.  

In a March 1994 rating decision, the veteran's claim for an 
increased rating for the residuals of a right foot fracture 
were denied.  

In October 1994, the RO received lay statements from a number 
of individuals, in which they attested to the fact that the 
veteran suffered considerable health problems, and that these 
problems were understood to be related to service.


In November 1994, the veteran testified before a hearing 
officer at the VARO in Huntington.  He reported that the 
physical problem with his right foot was due to the lack of 
circulation.  The veteran indicated that he had been told by 
some medical doctors that his diabetic condition was causing 
the lack of circulation in his foot, and by other medical 
doctors that his service-connected right foot disability was 
causing the circulation deficiency.  

In December 1994, the RO received VAMC Beckley medical 
records, dated from July 1993 to December 1994.  In 
particular, a treatment record, dated in July 1993, noted the 
veteran's complaints of cold, painful feet.  A treatment 
record, dated in October 1994, noted that the veteran 
suffered from pressure ulcers on both feet.  A December 1994 
treatment record noted that the veteran was being treated for 
ulcerations on both his feet.  A treatment record, also dated 
in December 1994, noted the veteran's complaints of his feet 
swelling, cracking, and bleeding.  

In a December 1994 Hearing Officer's Decision, the veteran's 
claim, inter alia, for an increased rating for a right foot 
disability was denied.  

In September 1995, the veteran submitted a VA Form 9 (Appeal 
to Board of Veterans Appeals), dated that same month, in 
which he reported that his right foot had been broken in 
service and had not healed correctly.  The veteran also 
indicated that he did not believe his right foot pain was 
related to his diabetes.  He noted that the bones on the side 
of his right foot were painful, and that doctors had reported 
that there was a floating bone in his right ankle that would 
not stay in place, and that this was chronically painful.  

In June 1997, the RO received VAMC Columbia medical records, 
dated from December 1995 to June 1997.  In particular, a 
March 1996 treatment record noted that an examination of the 
veteran's right foot revealed a good dorsalis pedis pulse and 
anterior tibial pulse.  A July 1996 treatment record noted 
the veteran's complaint of foot pain with burning, more on 
the right than the left.  A December 1996 treatment record 
also noted the veteran's complaint of foot pain.  

Thereafter, a July 1996 VAMC Beckley anterior Doppler study 
of the veteran's right lower extremity revealed triphasic 
wave forms maintained throughout the arterial structures of 
the right lower extremity, and, as such, were considered 
normal wave forms.  The velocities of right lower extremity 
arterial structures appeared unremarkable.  The peroneal 
artery was not seen, indicating occlusion.  Distally, the 
profunda femoris artery was not seen.  Furthermore, an April 
1997 progress note reflected clinical findings of stasis 
dermatitis and 1+ pitting edema.  Vibration and touch 
sensation were decreased.  Pedal pulses were decreased but 
palpable bilaterally.  

In July 1997, the veteran submitted a statement to the RO, in 
which he reported that he had injured both his feet in 
service, and that he currently suffered from bilateral foot 
pain.  He also noted that he had a floating bone in his right 
ankle that was troublesome.  The veteran indicated that he 
could not walk very much, and that he had been using a cane.  

In September 1997, the veteran underwent VA medical 
examination.  He reported that he had fractured both his feet 
in service when he fell off a tank.  He indicated that, 
following his discharge, he had worked in a sawmill for two 
years but quit because of swelling in his feet.  He 
subsequently drove a taxi, but later gave up the job because 
of his diabetes.  He complained of cramping in his calf and 
both legs on walking a half mile.  He also complained of 
chronic pain in his ankles.  The veteran was noted as being 5 
feet, 9 inches tall and weighing 228 pounds.  On clinical 
evaluation, he could not walk on his heels or toes, nor was 
he able to squat.  There was 4+ pitting edema in his feet, 
ankles, and lower legs.  His right big toe was larger than 
his left.  There was a brownish discoloration, and some 
desquamation, on both legs.  No pedal pulses were felt, 
although edema made examination difficult.  No popliteal 
pulses were felt, the femoral pulse was faint, and all of the 
veteran's toes were discolored.  

A radiographic study of the veteran's feet revealed no bony 
abnormalities of the ankles or feet, except for tiny 
calcaneal spurs bilaterally.  There was no synostosis of the 
calcaneal-cuboid bone noted.  The examiner's diagnosis was 
history of injury to both ankles, insulin-dependent diabetes 
mellitus, and arterial occlusive disease of both lower 
extremities with claudication.  

In February 1998, the veteran was again examined for VA 
purposes.  He was noted to walk into the examination room 
with the aid of a cane.  The examiner noted the veteran's 
medical history with respect to his right foot, and his 
complaints of chronic pain in that foot, and worsening pain 
especially with weight-bearing or pressure.  The veteran 
reported being unable to stand for more than 15 minutes, and 
that if he walked one mile his feet would swell.  He also 
reported pain across the top of the arch of his feet.  On 
clinical evaluation, the veteran was noted to suffer from 
significant peripheral vascular disease (photographs of the 
veteran's legs were included with the examination report).  
He was found to have pitting edema in both distal 
extremities.  The pulses were barely palpable bilaterally, 
and he was noted to have bilateral onychomycosis, especially 
in the left great toe. Range of motion of the right ankle was 
dorsiflexion and plantar flexion to 10 degrees, eversion to 
20 degrees, and inversion to 10 degrees.  Associated 
radiographic studies revealed no significant abnormalities 
except for a very tiny plantar calcaneal spur and a posterior 
calcaneal spur.  The right ankle evidenced mild 
arteriovascular calcification.  The examiner's assessment was 
non-insulin-dependent diabetes mellitus with peripheral 
vascular complications, and probable diabetic neuropathy.  

In March 1998, the veteran submitted a statement to the RO.  
In particular, he reported that his feet were painful, and 
that, when he walked, his ankle moved around and made his 
foot swell up and become painful.  The veteran noted that 
many of the doctors who treated him had told him that he 
would never be able to use his feet.  Furthermore, the 
veteran reported that he had been told by Sang Kim, M.D., 
chief of the VAMC Beckley radiology service, that his foot 
problems were not related to his diabetes, but to his injury 
sustained in service.  

Subsequently, in a July 1998 addendum to the February 1998 VA 
examination report, the examiner noted that the veteran had 
been re-examined and there had been no change with respect to 
findings made in the previous examination.  She indicated 
that there was no evidence to support the veteran's history 
of bilateral ankle fractures.  The examiner reported that the 
veteran did complain of right arch pain in 1955 after 
discharge from service.  However, his post-service medical 
records were free of any complaints of such foot pain until 
the 1970's, when he was also suffering from diabetes.

The examiner further noted that, in the 1990's, the veteran 
did not complain of pain to his right foot arch, but of pain 
syndrome of the right foot, during which he had developed 
chronic ulcerations associated with his diabetes, which 
precipitated pain syndrome.  She further reported that X-rays 
films were free of any abnormality to explain the veteran's 
symptoms.  In addition, the examiner noted that, while the 
veteran continued to complain of right arch pain, this area 
of the right foot was not connected to the area of the 
veteran's service-connected right foot disability.  The 
examiner opined that the veteran's pain syndrome was more 
related to the complications of diabetes and peripheral 
neuropathies, as well as vascular occlusion disease.  
Furthermore, given the veteran's complaints of pain and his 
ability to walk only a mile, the examiner opined that the 
veteran's service-connected right foot disability was 
moderate in degree, with the description of burning pain more 
consistent with diabetic neuropathy.  

In October 1998, the veteran submitted a VA Form 21-4138 
(Statement in Support of Claim), to the RO.  He noted that he 
had been told by doctors that he would never be able to do 
much walking, given the condition of his feet.  He reported 
that he had been turned down for work because of his feet.  
He also indicated that the floating bone in his ankle made 
his ankle swell up and become painful and stiff.  
Furthermore, the veteran noted that he had not told the VA 
examiner in February 1998 that he could walk a mile, but 
instead had told her that he could not walk much at all.  

In January 1999, the veteran submitted an additional 
statement to the RO, in which he reiterated previously made 
contentions.  



In June 1999, the RO received VAMC Beckley medical records, 
dated from February 1999 to June 1999.  In particular, a 
February 1999 venous Doppler study noted normal main deep 
veins of the right lower extremity, without evidence of deep 
vein thrombosis.  The tributaries of the popliteal vein were 
noted as difficult to see on the study.  An additional 
February 1999 treatment record reflects a diagnosis of 
cellulitis of the right leg.  A treatment record dated in May 
1999 noted that both the veteran's lower legs were edematous, 
with his right leg reddened and warm to the touch.  

In August 1999, the veteran testified during a 
videoconference hearing before the RO hearing officer.  In 
particular, the veteran complained of chronic pain in his 
feet, and reported that recent VAMC Beckley diagnostic tests 
had not revealed any blockage or other venous abnormality in 
his right foot.  Furthermore, the veteran reported having 
been told that any pain he was experiencing in his right foot 
was due to his service-connected right foot injury.  

That same month, August 1999, the RO received additional VAMC 
Beckley medical records, many duplicative, dated from 
February 1999 to July 1999.  In particular, a June 1999 
treatment record noted that the veteran suffered from 
diabetic neuropathy and diabetic retinopathy.  He was 
reported to have a diabetic ulcer just proximal of the fifth 
metatarsophalangeal head of the right foot.  The ulcer was 
noted to have been trimmed down, and the veteran was reported 
to have almost no sensation to his right foot.  

Thereafter, the RO received VAMC Beckley medical records, 
dated in September 1999.  In particular, the veteran was 
noted to have had the distal part of the right fifth 
metatarsal removed surgically.  This was noted to have 
occurred due to the bone projecting into a perforated ulcer 
wound on the dorsum of the right fifth metatarsophalangeal 
joint, keeping the wound from healing and closing properly.  
A radiographic study of the right foot post surgery revealed, 
in particular, plantar and posterior calcaneal spurs, but 
otherwise no appreciable abnormalities.  



II.  Analysis

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected residuals 
of a right foot injury are more severe than previously 
evaluated.  See Jackson v. West, 12 Vet.App. 422, 428 (1999), 
citing Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The 
Board is also satisfied that all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1999).

The veteran's disability in issue, residuals of a right foot 
injury, has assigned to it a 10 percent rating under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5284, for "Foot 
injuries, other."  Under DC 5284, moderate foot injuries 
warrant a 10 percent disability rating, moderately severe 
foot injuries warrant a 20 percent disability rating, and a 
30 percent disability rating is warranted for severe foot 
injuries.  With actual loss of the foot, the veteran would 
warrant a 40 percent disability rating.  Alternative 
diagnostic codes are also available for assessing residuals 
of foot disorders (DC's 5276-5284).  However, none of the 
alternatively available codes is applicable to the veteran's 
claim. 

In reviewing the evidence, we note that the veteran has 
complained of chronic right foot pain, which he asserts 
restricts his ability to walk and has forced him to use a 
cane.  He has also indicated that a floating bone in his 
ankle makes his ankle swell up, and become stiff and painful.  
The Board finds, after consideration of the veteran's 
contentions, the medical evidence, and the appropriate 
regulations, that the veteran's residuals of a right foot 
injury is appropriately compensated for by a 10 percent 
rating, and does not warrant an increase to 20 percent or to 
30 percent.  

In reaching this conclusion, we note that the veteran suffers 
from diabetic neuropathy.  On VA examination in February 
1998, a radiographic study of the right foot revealed no 
significant abnormalities except for a very tiny plantar 
calcaneal spur and a posterior calcaneal spur.  The 
examiner's assessment was of diabetes mellitus with 
peripheral vascular complications, and probable diabetic 
neuropathy.  The examiner further noted that the veteran's 
more significant complaints regarding his foot pain were 
related to his diabetes mellitus.  

In a subsequent July 1998 addendum, the examiner reported 
that X-rays were free of any abnormality to explain the 
veteran's pain symptoms.  In addition, the examiner noted 
that while the veteran continued to complain of right arch 
pain, this area of the right foot was not connected to the 
area of the veteran's service-connected right foot 
disability.  The examiner opined that the veteran's pain 
syndrome was more related to the complications of diabetes 
and peripheral neuropathies, as well as vascular occlusion 
disease.  Furthermore, given the veteran's complaints of pain 
and his ability only to walk a mile, the examiner opined that 
the veteran's service-connected right foot disability was 
moderate in degree, with the description of burning pain more 
consistent with diabetic neuropathy.  Thereafter, in June 
1999, the veteran was noted to have had the distal part of 
the fifth metatarsal surgically removed, but that procedure 
was the result of the bone projecting into a perforated ulcer 
wound.  A radiographic study of the right foot post surgery 
was negative, except for plantar and posterior calcaneal 
spurs.  

As noted above, the medical evidence does not reflect that 
the veteran's right foot pain is necessarily the result of 
any residual of his service-connected right foot injury, but 
that it is more related to his diabetic neuropathy.  As 
previously stated, the criteria for rating foot injuries 
allow for a 20 percent rating when there is a moderately 
severe injury.  The term "moderately severe" is not defined 
by regulation.  However, the Board is cognizant that the 
overall regulatory scheme relating to the feet and toes 
contemplates 20 percent ratings in cases where problems 
include dorsiflexion of "all" toes unilaterally and marked 
tenderness under the metatarsal heads.  See 38 C.F.R. § 
4.71a, DC 5278 (1999)(no more than 10 percent is warranted 
even if the great toe is dorsiflexed, and there is definite 
tenderness under the metatarsal heads).  See also DC 5276 
(1999)(no more than 10 percent is warranted when there is 
pain on manipulation and use of the feet, bilateral or 
unilateral).

In this instance, given the veteran's complaints of foot pain 
with walking, and the lack of supportive medical evidence 
reflecting any abnormality of the veteran's right foot, 
considered with the VA examiner's opinion that the veteran's 
right foot pain is predominantly related to his diabetic 
neuropathy, and that the service-connected right foot 
disorder is only moderately disabling, the Board finds that 
the veteran's disability does not approximate a moderately 
severe degree of disability.  Thus, although, as discussed 
above, the term "moderately severe" is not precisely 
defined, this term, when compared with other comparable 
ratings for feet, must be understood to require more than the 
degree of problems experienced by the veteran.  As suggested 
by the reference to DC 5276, above, even a level of 
disability in which there is pain on manipulation or use of 
the feet warrants only a 10 percent disability.  Similarly, 
the Board concludes that an increase under DC 5284 is not 
warranted; that code assigns a 10 percent rating for moderate 
foot disability.


Nevertheless, our inquiry does not end there.  As noted 
above, the veteran contends that his right foot disability 
affects his ability to function in his daily life due to 
pain.  In this regard, he has complained of chronic right 
foot pain, with an increase in pain when walking.  The Board 
has considered the applicability of the precedential judicial 
decision in DeLuca v. Brown, 8 Vet.App. 202, 207 (1995), 
wherein the Court held that a particular diagnostic code 
which rates on the basis of range of motion must be applied 
in conjunction with 38 C.F.R. §§ 4.40, 4.45, and the effects 
of pain and other symptoms on use, and of flare-ups, must be 
taken into account in rating the disability.  

In considering the DeLuca analysis in our decision, we 
observe that the veteran has not reported that his right foot 
exhibits limitation of motion, but that his foot is 
chronically painful.  As was noted above in the July 1998 VA 
examination addendum report, the examiner considered the 
veteran's complaints of pain with respect to his service-
connected right foot disability, and determined his residual 
disability to be moderate.  Thus, the Board has considered 
the possible impact of any additional functional impairment 
and pain resulting from the veteran's right foot disorder, 
and we find the evidence of record does not reflect that 
residuals of the disability are moderately-severe, severe, or 
that they limit the veteran to such a degree as to warrant an 
increase in his disability rating.  See DeLuca, supra; 
38 C.F.R. § 3.102.  

We recognize that the veteran has expressed the opinion that 
his service-connected foot disability is the primary source 
of his lower-extremity problems.  However, as sincere as his 
belief may be, as a lay person, he is not competent to offer 
medical opinions.  See, e.g., Routen v. Brown, 10 Vet.App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

On the foregoing record, the Board concludes the criteria for 
an increased rating for residuals of a right foot injury, 
beyond 10 percent, are not met.  In reaching this decision, 
we have considered the potential application of the other 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as well as the entire 
history of the veteran's condition as required by Schafrath 
v. Derwinski, 1 Vet.App. 589, 592 (1991).  Furthermore, the 
Board finds in this case the evidence does not present an 
unusual disability picture so as to render impractical the 
application of the regular schedular standard and warrant 
consideration for referral for an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (such ratings may be authorized 
by the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service).  For example, there is no 
evidence that the service-connected residuals of the right 
foot injury have caused marked interference with employment 
or necessitated frequent hospitalization.  See Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995), and Floyd v. Brown, 9 
Vet.App. 94-96 (1996).


ORDER

Entitlement to an increased rating for residuals of right 
foot injury is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 
- 15 -


- 1 -


